     Case 1:21-cv-00540-AWI-EPG Document 14 Filed 04/15/21 Page 1 of 4


 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     MICHAEL SCARBOROUGH, Cal. Bar No. 203524
 3   DYLAN I. BALLARD, Cal. Bar No. 253929
     HELEN ECKERT, Cal. Bar No. 240531
 4   JOY O. SIU, Cal. Bar No. 307610
     Four Embarcadero Center, 17th Floor
 5   San Francisco, California 94111-4109
     Telephone:    415.434.9100
 6   Facsimile:    415.434.3947
     Email:        mscarborough@sheppardmullin.com
 7                 dballard@sheppardmullin.com
                   heckert@sheppardmullin.com
 8                 jsiu@sheppardmullin.com

 9 Attorneys for Defendants JAIN IRRIGATION,
   INC., JAIN DISTRIBUTION HOLDINGS, INC.,
10 IRRIGATION DESIGN & CONSTRUCTION,
   LLC, and AGRI-VALLEY IRRIGATION, LLC
11
12                                  UNITED STATES DISTRICT COURT

13                         EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

14
15 NETAFIM IRRIGATION, INC.,                        Case No. 1:21-cv-00540-AWI-EPG
                                                    District Judge Anthony W. Ishii
16                    Plaintiff,                    Mag. Judge Erica P. Grosjean

17            v.                                    JOINT STIPULATION TO EXTEND
                                                    DEADLINE TO RESPOND TO
18 JAIN IRRIGATION, INC., JAIN                      COMPLAINT AND SET BRIEFING
   DISTRIBUTION HOLDINGS, INC.,                     SCHEDULE
19 IRRIGATION DESIGN &
   CONSTRUCTION, LLC, and AGRI-                     AND
20 VALLEY IRRIGATION, LLC,
                                                    ORDER
21                    Defendant.

22                                                  Complaint Filed: March 29, 2021

23                                                  Trial Date: Not Set

24
25
26
27
28
                                                                    Case No. 1:21-cv-00540-AWI-EPG
     SMRH:4843-7216-4325                       JOINT STIPULATION TO EXTEND RESPONSE DEADLINE
                                                             AND SET BRIEFING SCHEDULE; ORDER
     Case 1:21-cv-00540-AWI-EPG Document 14 Filed 04/15/21 Page 2 of 4


 1           Plaintiff Netafim Irrigation, Inc. (“Plaintiff”) and Defendants Jain Irrigation, Inc., Jain

 2 Distribution Holdings, Inc., Irrigation Design & Construction, LLC, and Agri-Valley Irrigation,
 3 Inc. (collectively, “Defendants”), by and through their respective counsel, hereby stipulate as
 4 follows:
 5           WHEREAS, Plaintiff filed the Complaint in the above-captioned matter on March 29,

 6 2021 and served the Complaint on Defendants on April 7, 2021; and
 7           WHEREAS, the parties have met and conferred and mutually agreed to extend the time for

 8 Defendants to respond to the Complaint and to a proposed briefing schedule in the event
 9 Defendants’ response takes the form of a motion; Defendants’ response to the Complaint is due
10 on or before April 28, 2021;
11           IT IS HEREBY STIPULATED by and between the parties, through their counsel, that:

12           1.       Defendants shall respond to the Complaint on or before May 12, 2021.

13           2.       In the event that Defendants’ response to the Complaint is in the form of a motion,

14 Plaintiff’s opposition to the motion shall be filed on or before June 16, 2021, and Defendants’
15 reply in support of the motion shall be filed on or before June 30, 2021.
16           The parties jointly and respectfully request that the Court enter this stipulation as an Order

17 of the Court.
18
19 Dated: April 13, 2021
20                                        Respectfully submitted,
21                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
22
23                                        By                         /s/ Dylan I. Ballard
24                                                                  DYLAN I. BALLARD

25                                                  Attorneys for Defendants JAIN IRRIGATION, INC.,
                                                        JAIN DISTRIBUTION HOLDINGS, INC.,
26                                                  IRRIGATION DESIGN & CONSTRUCTION, LLC,
                                                         and AGRI-VALLEY IRRIGATION, LLC
27
28
                                                       -2-               Case No. 1:21-cv-00540-AWI-EPG
     SMRH:4843-7216-4325                            JOINT STIPULATION TO EXTEND RESPONSE DEADLINE
                                                                  AND SET BRIEFING SCHEDULE; ORDER
     Case 1:21-cv-00540-AWI-EPG Document 14 Filed 04/15/21 Page 3 of 4


 1                              CLEARY GOTTLIEB STEEN & HAMILTON LLP

 2
 3                              By      /s/ Kenneth S. Reinker (as authorized on 4/13/21)
                                             KENNETH S. REINKER (pro hac vice)
 4
 5                                    Attorneys for Plaintiff NETAFIM IRRIGATION, INC.

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -3-               Case No. 1:21-cv-00540-AWI-EPG
     SMRH:4843-7216-4325               JOINT STIPULATION TO EXTEND RESPONSE DEADLINE
                                                     AND SET BRIEFING SCHEDULE; ORDER
     Case 1:21-cv-00540-AWI-EPG Document 14 Filed 04/15/21 Page 4 of 4


 1                                                  ORDER

 2           Pursuant to the stipulation of the parties (ECF No. 13), IT IS HEREBY ORDERED that:

 3           1. The deadline for Defendants to respond to the complaint is extended to May 12, 2021;

 4                and
             2. If Defendants’ response to the complaint is in the form of a motion, Plaintiff’s
 5
                  opposition to the motion shall be filed on or before June 16, 2021, and Defendants’
 6
                  reply in support of the motion shall be filed on or before June 30, 2021.
 7
 8
     IT IS SO ORDERED.
 9
10       Dated:      April 15, 2021                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -4-               Case No. 1:21-cv-00540-AWI-EPG
     SMRH:4843-7216-4325                            JOINT STIPULATION TO EXTEND RESPONSE DEADLINE
                                                                  AND SET BRIEFING SCHEDULE; ORDER
